[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
By his petition filed May 18, 2001, petitioner seeks a writ of habeas corpus claiming that the respondent has denied him appropriate medical care. For reasons hereinafter stated, the petition is dismissed.
From the evidence, it is found that petitioner came into the custody of respondent as a result of his conviction for a violation of Connecticut General Statutes § 53a-134 (a)(4), robbery in the first degree. At the time petitioner came into the custody of the respondent, he suffered serious physical impairment as a result of a gun shot wound. Petitioner was a paraplegic, but could walk with the assistance of two canes. He also had a colostomy and required catheterization to void his bladder. While in the custody of respondent, petitioner suffered a serious bone infection in the foot.
There was no credible evidence as to the cause of petitioner's infection, but Dr. Edward Blanchette, respondent's clinical supervisor, indicated that petitioner was susceptible to such infection because of his physical condition.
Respondent's medical staff has made every reasonable effort to treat petitioner's bone infection. Antibiotics have been prescribed in an effort to control the infection. Petitioner has at times been uncooperative and refused to take the prescribed medication.
Petitioner testified that in the past he has been transferred to different correctional facilities. This has caused problems for supplies needed for his colostomy and catheterization have not been readily available. Dr. Blanchette testified that the Department plans to keep petitioner at the MacDougall Correctional Institution where adequate CT Page 622 medical facilities would be available for him until he is released from custody. Plans will also be made for petitioner's treatment after he is released from custody.
Petitioner suffers from serious physical impairment requiring medical attention. The Department of Correction is making every effort to meet petitioner's medical requirements. Because respondent is providing appropriate medical treatment for petitioner, no habeas relief can be granted.
Accordingly, the petition is dismissed.
  ___________________ Joseph J. Purtill Judge Trial Referee